PEARSON, Judge
(dissenting):
I disagree with the majority opinion as to the correctness of the military judge’s denial of the challenge for cause against the security police officer. A short hypothetical scenario should illustrate my concern.
State troopers in Altus, Oklahoma, a state far away from your home, arrested your teenage son for raping and sexually abusing a young Altus female. He is now pending trial in state court before an Altus jury which includes the local Altus Deputy Chief of Police as a member. During voir dire, the Deputy Chief states he occasionally attends meetings with state troopers and the local district attorney where they brief the mayor of Altus on pending criminal investigations involving Altus citizens. In fact, after being selected as a potential juror, he excused himself from one such meeting when the district attorney started to discuss your son’s case.
If the Deputy Chief continues to sit after the defense challenges him, do you honestly believe your son will receive a fair hearing from that jury? Would your answer change if the Deputy Chief appears at trial to be a fair and open-minded person who says he will be as impartial as the day is long? More importantly for our analysis, will disinterested third parties who hear of the case feel your son received a fair trial if he is convicted? I believe most reasonable people would answer no to all questions. Should the answer be any different if the trial involves military rather than civilian officials, takes place in a military courtroom instead of a civilian one, and involves only a sentencing proceeding? I think not.
Rule for Courts-Martial (R.C.M.) 912(f)(l)(N) provides that a court member . should not sit if it would cast substantial doubt on the “legality, fairness, and impartiality” of the trial. The rale focuses on appearances — the way those outside the military courtroom door, and even outside the military establishment altogether, perceive the fairness and impartiality of the trial. United States v. Berry, 34 M.J. 83 (C.M.A. 1992); United States v. Miller, 19 M.J. 159 (C.M.A.1985); United States v. Hampton, 50 C.M.R. 232 (A.C.M.R.1975).
In the Altus Air Fqrce Base courtroom, Sergeant Dale found -himself in a situation somewhat akin to my hypothetical scenario, except he was awaiting sentencing instead of trial on the merits. He found Captain Blan-Mnship, the Altus “Deputy Chief of Security Police” and security police “Operations Officer,” sitting across from him as a court member. Captain Blankmship’s duties included responsibility for base law enforcement and supervision over base security police criminal investigators. As part of his police duties, Captain Blankinship attended “cops and robbers” meetings with base legal office and Air Force Office of Special Investigations personnel. He even excused himself from one “cops and robbers” meeting “before the lawyer spoke” about this case.
While the litigants did not fully develop the nature of these “cops and robbers” meetings at trial, Air Force military lawyers know from common experience that legal and investigative personnel use such meetings (they are known by all sorts of colorful monikers, “cops and robbers” being one) to brief the installation commander on the status of pending criminal cases. Their briefing normally includes discussion on whether eases warrant prosecution, anticipated problems, and any unusual aspects. More importantly, those in attendance at such meetings usually get a unique opportunity to see how the installation commander views various offenders and offenses.
While security policemen and other law enforcement personnel are not per se disqualified as court members in military trials, I find Captain Blankinship’s service as a *508member created an “appearance of evil” denounced in R.C.M. 912(f)(l)(N) and the military judge abused her discretion in denying the challenge for cause. Compare United States v. Swagger, 16 M.J. 759 (A.C.M.R. 1983) with United States v. McDavid, 37 M.J. 861 (A.F.C.M.R.1993), and United States v. McPhaul, 22 M.J. 808 (A.C.M.R. 1986), pet. denied, 23 M.J. 266 (C.M.A.1986).
In this regard, the military judge based her denial of the challenge on a finding of sincerity in the challenged member’s statements of fairness and impartiality. Her analysis was wrong. As defense counsel correctly, but unsuccessfully, argued at trial, when an issue of implied bias under R.C.M. 912(f)(l)(N) arises, military judges must focus on the system’s appearance of fairness and not just court members’ disclaimers of bias. The guidance of R.C.M. 912(f)(l)(N) reflects the President’s concern that military trials must not only be fair but also appear to be fair. United States v. Lake, 36 M.J. 317 (C.M.A.1993); United States v. Miller, supra; United States v. Abdelkader, 34 M.J. 605 (A.F.C.M.R.1992). This case lacks that appearance, even though the members imposed a sentence that almost mirrored Sergeant Dale’s pretrial agreement with the convening authority. For all intents and purposes, Captain Blankinship was the embodiment of law enforcement and crime prevention at Altas Air Force Base — appointing him to serve as an impartial member was asking too much of both him and the system.
I would remand the case for a rehearing on the sentence.